          Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 1 of 9




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 4, 2020

BY ECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. David Hu,
               20 Cr. 360 (AKH)

Dear Judge Hellerstein:

        The Government respectfully submits this letter concerning a potential conflict of interest
presented by the representation of defendant David Hu (“Hu” or “the defendant”) by Howard
Schiffman, Esq., and other attorneys from the law firm of Schulte Roth & Zabel LLP (“Schulte”
or the “Schulte lawyers”).

        The potential conflict stems from Schulte’s representation of Hu, co-owner of the
investment adviser firm International Investment Group, LLC (“IIG”), in a previous transaction.
As discussed further below, the Government sets forth the following facts and proposals in an
abundance of caution, and the Government believes the potential conflict is waivable. The
defendant has consulted with independent counsel, Charles E. Clayman, Esq., with respect to the
potential conflict. Mr. Clayman has advised the Government that he and the defendant do not
believe the relevant facts set forth a conflict, and the defendant wishes to waive any potential
conflict. Attorneys at Schulte have also conveyed that they do not believe that the relevant facts
set forth a conflict. Accordingly, the Government requests that the Court conduct a Curcio
hearing with respect to the defendant and any potential conflicts of interest that may exist. To
that end, the Government encloses herewith a list of questions it proposes to be put to the
defendant. Counsel for the defendant consents to these requests and joins in the Government’s
request to have these questions be put to the defendant.

       While the Curcio proceeding could be conducted as part of the January 7, 2020 plea
proceeding currently scheduled, the Government respectfully requests that the Curcio proceeding
          Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 2 of 9




occur sufficiently in advance of that date to allow the defendant time to consider the issue and
further consult with independent counsel, if necessary. At the request of the defendant and
defense counsel and in light of the COVID-19 pandemic, the parties additionally request that the
Curcio proceeding take place via videoconference. As a necessary component of the plea
proceeding, such videoconference would be within the scope of the CARES Act, Pub. L. No. 116-
136, 134 Stat. 281, §§ 15002(b)(2), (4), and the Chief Judge’s Standing Orders (see In re
Coronavirus/COVID-19 Pandemic, Suspension of In-Person Operations, 20-mc-00622 (S.D.N.Y.
Nov. 30, 2020); see also In re Coronavirus/COVID-19 Pandemic, Video Teleconferencing and
Telephone Conferencing for Criminal Proceedings, 20-mc-00176 (S.D.N.Y. Sept. 16, 2020)).

    A. Background

        On or about July 17, 2020, Hu was charged by Information 20 Cr. 360 (AKH) with
investment adviser fraud, securities fraud, and wire fraud offenses in connection with his
perpetrating a scheme to defraud investors in IIG’s funds, including by creating fictitious
investments and overvaluing investments used to generate funds to pay off earlier investors. A
guilty plea proceeding is scheduled for January 7, 2020.

        Beginning in early 2017 and continuing into 2019, Schulte represented Hu in a transaction
involving IIG and an investment fund associated with the Central Bank of Curacao and Sint
Maarten (the “Central Bank”) known as the Venezuela Recovery Fund, NV (“VRF”) (the “VRF
Transaction”). 1 VRF managed the remaining assets of a failed Venezuelan bank whose
liquidation was overseen by the Central Bank. For years, including through the time of the VRF
Transaction, Hu was the director of VRF and, until approximately 2015, Hu and IIG managed
VRF’s funds.

        Hu had previously caused VRF to invest in trade finance loans, 2 including from some of
the same borrowers for defaulted and distressed loans held in other IIG funds. As described in
more detail in the Information, Hu and others systematically caused IIG to overvalue distressed
loans in VRF. (Information ¶¶ 8, 11).

        In the VRF Transaction, VRF agreed to sell to another IIG entity—the Trade Finance Trust
(“TFT”), a special purpose vehicle designed to originate and be the lender of record for IIG-
originated trade finance loans—loans in VRF’s portfolio (the “VRF Assets”). In the course of

1
  Hu was one of the two co-owners of IIG and the director of VRF at the time. Based on
information provided by Schulte attorneys, including after a review by the firm of the firm’s billing
and other records, (a) Mr. Schiffman has never represented IIG and VRF, including in this
transaction, and (b) Hu agrees that Mr. Schiffman did not represent IIG and VRF, in this transaction
or otherwise, and that IIG and VRF were represented by separate counsel in the relevant
transaction.
2
 Trade finance loans are loans made to small- to medium-sized businesses, usually commodities
exporters located in emerging markets, such as Latin America.
                                                 2
          Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 3 of 9




the VRF Transaction, Hu directed VRF to pay Schulte, as indemnification on his behalf in
satisfaction of bills for legal services rendered to him by Schulte, approximately $124,097 in
attorney’s fees. In total, Hu caused VRF to pay a total of approximately $600,000 in attorneys’
fees to various counsel involved in the transaction, including counsel representing IIG, counsel
representing IIG’s other owner, Martin Silver, and to Schulte as described above. The Central
Bank later disputed the payment of the attorney’s fees from VRF to Schulte and others. While
the VRF Transaction was agreed to in principle in or about 2017, and TFT issued funds in exchange
for the VRF Assets, the written agreement governing the transaction was never executed, in part
due to the attorneys’ fees dispute. By at least January 2019, approximately $6.3 million,
representing funds paid by TFT in exchange for the VRF Assets, was maintained in an account on
VRF’s behalf (the “VRF Account”) at a certain bank (“Bank-1”). The VRF account was
controlled in part by Hu, acting on behalf of VRF.

        In or about July 2019, Bank-1 informed IIG that it planned to close the VRF Account, and
it issued a check made out to VRF in the amount of approximately $6.3 million (the “Check”).
IIG, through Hu and others, took custody of the Check. In or about September and October 2019,
Mr. Schiffman, counsel for Silver, and separate counsel for VRF discussed finally executing the
written agreement governing the VRF Transaction, which included all parties, including (through
an intermediary) the Central Bank, releasing any claims to claw back attorneys’ fees. In
connection with the planned execution of the written agreement, in or about October 2019, IIG
provided the Check to counsel for VRF. After learning of the existence of the Check, the
Government obtained it from separate counsel for VRF and has taken steps to maintain the funds,
which represent proceeds of the above-described fraud, during the pendency of this case.

        Since in or about June 2019, Schulte lawyers have represented Hu in connection with the
criminal investigation that resulted in the charges contained in the Information. In or about
October 2019, the Government became aware of Schulte’s representation of Hu during the course
of the VRF Transaction, following which the defendant consulted with independent counsel, Mr.
Clayman, regarding the relevant facts.

   B. Applicable Law

        The Sixth Amendment guarantees a criminal defendant the right to the effective assistance
of counsel, which includes “the right to representation by conflict-free counsel.” United States
v. Schwarz, 283 F.3d 76, 90 (2d Cir. 2002). Where there is even a possible or potential conflict
of interest, district courts have two separate obligations. First, the district court has an “inquiry
obligation” when it is apprised of the possibility of a conflict of interest, under which it must
“investigate the facts and details of the attorney’s interests to determine whether the attorney in
fact suffers from an actual conflict, a potential conflict, or no genuine conflict at all.” United
States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). Second, if the district court finds after some
inquiry that the defendant’s attorney suffers from a potential or actual conflict, the district court
then has a “disqualification/waiver” obligation, under which it is required either to disqualify the
attorney if the conflict is sufficiently severe, or, if the conflict may be waived, to conduct a Curcio
hearing to advise the defendant of the ramifications of the conflict and obtain a waiver of any
conflict from the defendant. See United States v. Curcio, 694 F.2d 14, 20 (2d Cir. 1982).
                                                  3
          Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 4 of 9




         A per se conflict of interest exists where counsel is not admitted to practice law, or is
implicated in the same crime as the defendant. Armienti v. United States, 234 F.3d 820, 823 (2d
Cir. 2000). “An actual conflict between a lawyer and his client exists when, during the course of
the representation, the attorney’s and defendant’s interests diverge with respect to a material
factual or legal issue or to a course of action.” Armienti v. United States, 313 F.3d 807, 811 (2d
Cir. 2002) (quotation marks and citation omitted). “An attorney has a potential conflict of interest
if ‘the interests of the defendant may place the attorney under inconsistent duties at some time in
the future.’” United States v. Perez, 325 F.3d 115, 125 (2d Cir. 2003) (quoting United States v.
Klitti, 156 F.3d 150, 153 n.3 (2d Cir. 1998)). If the defendant “can rationally opt to retain counsel
of his choice despite a conflict, the court conduct[s] a Curcio hearing to determine whether the
defendant knowingly and intelligently waives his right to conflict-free representation.” Id.
Judge Kaplan has observed that:

               The Second Circuit has considered a number of different factors in
               determining whether a conflict can be waived including, among
               other things, (1) whether disqualifying the defendant’s chosen
               counsel would create “real prejudice” to the defendant based on the
               length of the representation and/or counsel’s familiarity with the
               case, (2) whether there is a possibility that the attorney could be
               called as a witness at the defendant’s trial or implicated in the
               defendant’s alleged crimes, (3) whether the continued representation
               would conflict with the attorney’s own personal financial or liberty
               interests, as opposed to the interests of a current or former client, (4)
               whether, if the conflict concerns the interests of another client, the
               attorney’s relationship with the other client is continuing or has been
               terminated, (5) whether any other current or former client affected
               by the conflict has initiated or joined in the motion to disqualify
               defendant’s chosen counsel; and (6) the availability of measures that
               might limit the dangers posed by the conflict, such as restricting an
               attorney’s cross-examination of a former client.

United States v. Stein, 410 F. Supp.2d 316, 328 (S.D.N.Y. 2006) (international citations omitted).

   C. Conclusion

        The Government submits this letter in an abundance of caution to ensure that Hu has
considered, and waives, any potential conflict that hypothetically could exist with the Schulte
attorneys.    The Government currently has no reason to believe that Schulte attorneys’
representation of Hu in this criminal case poses either a per se or an actual conflict of interest.
The Government currently has no information that Schulte attorneys were aware of the fact that
the VRF Transaction involved fraudulent loans or crime proceeds at the time it was conducted.
Nor is the Government aware of any actual divergent interests between Hu and his counsel in this
criminal matter. At issue here is a potential conflict of interest with respect to Hu’s decision to
proceed in this criminal action represented by attorneys at Schulte in light of Schulte’s
                                                  4
          Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 5 of 9




representation of Hu in the VRF Transaction. In light of this situation, the Government
respectfully requests that the Court conduct a hearing pursuant to the Second Circuit’s ruling in
United States v. Curcio to advise Hu of his right to conflict-free representation and to inquire as to
whether he understands and waives the potential conflicts here. After advising the defendant of
the potential risks inherent in Schulte’s representation of him, the Government requests that the
Court afford the defendant reasonable time to digest and contemplate those risks and, should he
wish, to further discuss them with independent counsel. Curcio, 680 F.2d at 890. As described
above, Mr. Clayman has conveyed that he has fully discussed the relevant facts and issues with
Hu, Hu does not wish to consult with any other independent counsel, and Hu is prepared to waive
any potential conflict without further consultation with Mr. Clayman.

        If the defendant subsequently informs the Court that he wishes to proceed with Schulte as
his counsel, the Government requests that the Court elicit narrative responses from him designed
to ascertain whether he is fully aware of the potential risks involved in the representation provided
by Schulte, and determine whether the defendant is making a knowing and intelligent waiver of
his right to conflict-free representation.

        If, after a full inquiry (and although the Government does not currently believe that the
conflict is unwaivable or that counsel should be disqualified), the Court determines that a
defendant has not knowingly waived a conflict; that a conflict is so egregious that no rational
defendant could waive it; or that allowing continued representation of the defendant by extant
counsel would not ensure that a case would be conducted “within the ethical standards of the
profession” such that the case appears “fair to all who observe [it],” then the Court has broad
discretion to impose disqualification. Wheat v. United States, 486 U.S. 153, 160 (1988);see
United States v. Zichettello, 208 F.3d 72 (2d Cir. 2000) (noting a district court’s “substantial
latitude” to require disqualification even where defendants have attempted to waive any potential
conflict as long as it determines that the conflict is “severe”); Tineo v. Kelly, 870 F.2d 854, 857
(2d Cir. 1989) (upholding discretion of trial judge to disqualify defense counsel who had
previously represented government witness even when offer was made to limit any cross-
examination to only non-privileged materials); United States v. DiTomasso, 817 F.2d 201 (2d Cir.
1987) (noting that “[i]n this circuit, an attorney may be disqualified from representing a client in a
particular case if . . . the attorney whose disqualification is sought had access to, or was likely to
have access to, relevant privileged information in the course of his prior representation of the
client.”); United States v. Kaufman, 429 F.2d 240, 247 (2d Cir. 1970) (upholding district court’s
disqualification of lawyer from representing defendant when the lawyer previously represented a
codefendant); see generally Wheat, 486 U.S. 153.




                                                  5
         Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 6 of 9




        For the convenience of the Court, the Government is attaching a set of proposed questions
to be put to the defendant as part of the Curcio inquiry.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                      By:        /s
                                            Drew Skinner / Negar Tekeei / Alex Rossmiller
                                             Assistant United States Attorneys
                                             (212) 637-1587

cc:    Defense counsel (by ECF)




                                                6
          Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 7 of 9




                                Proposed Curcio Examination
                                  United States v. David Hu

A.   Introductory Questions to Establish Competence

     Age

     Education

     Current medications

     Alcohol, drugs, medications within past 24 hours

     Is anything interfering with your ability to understand what is happening here today?

B.   Potential Conflict of Interest Posed by Schulte’s Representation of Hu in the VRF
     Transaction

     1.       Are you satisfied with the services of Mr. Schiffman and the other Schulte attorneys
              thus far in the case?

     2.       Are you aware that Mr. Schiffman, and the Schulte law firm, represented you in
              connection with a sale of VRF assets, including trade finance loans, to TFT from
              about 2017 to 2019?

     3.       Do you understand that Mr. Schiffman’s and Schulte’s understanding is that they
              only represented you in that transaction, not IIG or VRF or any other party? Is that
              correct, to your understanding?

     4.       Are you aware that the Government has alleged that at least one of the loans
              involved in the VRF Transaction was part of the fraudulent scheme charged in this
              case and that the funds paid by TFT represent proceeds of the charged offenses? In
              other words, do you understand that the VRF Transaction is part of the criminal
              conduct alleged by the Government in this case? Additionally, do you understand
              that the Government may view either VRF, which initially held the loans, and/or
              the ultimate beneficiaries of the entity that purchased the loans, as victims of the
              criminal conduct alleged against you in this case?

     5.       Are you aware that the Central Bank of Curacao and Sint Maarten, which has an
              interest in the VRF Transaction through one of the entities involved in the
              transaction, disputed the attorney’s fees paid in connection with that transaction,
              including certain fees paid to Schulte?

     6.       Do you understand that the fact that Mr. Schiffman and Schulte were involved in
              representing you in that VRF Transaction could potentially lead Mr. Schiffman—
                                               7
     Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 8 of 9




         or even other Schulte lawyers not involved in the VRF Transaction—to have
         divided loyalties between themselves and you or between Schulte and you?

7.       Let me give you some examples of the ways in which Schulte attorneys’
         representation of you in that transaction could potentially adversely affect, or have
         the appearance of potentially affecting, their representation of you in this case.
         Please understand no one is alleging these potential conflicts actually exist, or that
         your attorneys did or will act in any manner adverse to you. These are simply
         potential conflicts that I need to ask if you understand and, as a result, are
         hypothetical.

         a.     Do you understand that Schulte attorneys may have had, or may have in the
                future, an incentive to conceal or to not provide to the Government full
                information about the VRF Transaction, or about their or your role in it (if
                any), out of concern the Government may think the attorneys did something
                unlawful in connection with that transaction?

         b.     Do you understand that Schulte attorneys may have personal financial
                interests in the VRF Transaction successfully closing (however small
                relative to other attorney’s fees), and in any dispute over attorney’s fees paid
                to Schulte being resolved, that may result in Schulte attorneys’ taking
                certain actions in this criminal case to make the deal more likely to close,
                for example, by attempting to prevent the Government from obtaining funds
                related to the transaction or to prevent the Government from obtaining
                information about the transaction? Do you understand this may provide
                financial incentives to Schulte attorneys even if they were not directly paid
                for, or involved in, the VRF Transaction?

         c.     Do you understand that Schulte attorneys could potentially have an interest
                in you pleading guilty, or otherwise quickly resolving this criminal case, in
                a manner that made it more likely that the Government would not further
                investigate the VRF Transaction or Schulte attorneys’ role in it, or act in a
                way that would prevent Schulte from retaining attorney’s fees from that
                transaction?

8.       Tell me in your own words what your understanding is of the potential conflicts
         of interest arising in this situation.

9.       Do you understand that the greatest danger to you is in the inability to foresee all
         of the possible conflicts that might arise because of the Schulte attorneys’ prior
         representation of you in the VRF Transaction and their current representation of
         you in this criminal case?



                                           8
       Case 1:20-cr-00360-AKH Document 22 Filed 12/04/20 Page 9 of 9




C.   The Right to Conflict-Free Representation

     10.   Do you understand that, in every criminal case, including this one, the defendant
           is entitled to assistance of counsel whose loyalty to him is undivided, who is not
           subject to any factor that might in any way intrude upon an attorney’s loyalty to
           his interests? In other words, do you understand that you are entitled to an
           attorney who has only your interests in mind?

     11.   Have you received any inducements, promises or threats with regard to your
           choice of counsel in this case?

     12.   Have you consulted with any attorneys other than the Schulte attorneys about the
           dangers to you of this potential conflict of interest?

     13.   Do you understand that you have a right to consult with an attorney free from any
           conflict of interest about this issue, and that the Court will give you an
           opportunity to do that if there is any aspect of the information that I have
           conveyed to you today that you wish to discuss with Mr. Clayman, or any other
           independent attorney?

     14.   Do you understand that if you wished to have a separate or additional independent
           attorney that the Court could appoint one for you if you could not afford one?
           Are you satisfied with the services of Mr. Clayman as your counsel in this regard?

D.   Continuation of Curcio Hearing

     15.   After considering all that I have said today about the ways in which the Schulte
           attorneys’ prior representation of you in the VRF Transaction could have the
           potential to adversely affect your defense, do you believe that it is in your best
           interest to continue with the Schulte attorneys as your counsel? Is that your
           wish?

     16.   Do you understand that by choosing to continue with the Schulte attorneys, you
           are waiving your right to be represented solely by an attorney who has no possible
           conflict of interest?

     17.   Are you knowingly and voluntarily waiving your right to representation that does
           not involve any potential conflict?

     18.   Do you agree to waive any post-conviction argument, on appeal or otherwise, that
           by virtue of the Schulte attorneys’ prior representation you and their involvement
           in the VRF Transaction, you were denied effective assistance of counsel by the
           Schulte attorneys?

     19.   Is there anything that I have said that you wish to have explained further?
                                             9
